NONPRECEDENTIAL DISPOSITION 
               To be cited only in accordance with Fed. R. App. P. 32.1 
 

               United States Court of Appeals
                              For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                             Argued November 15, 2018 
                             Decided November 27, 2018 
                                            
                                       Before 
 
                        WILLIAM J. BAUER, Circuit Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2062 
 
ABDULKARIM ALI AHMED                         Petition for Review of an Order of the 
AL HABABI,                                   Board of Immigration Appeals. 
      Petitioner,                             
                                             No. A078‐669‐992 
      v.                                      
                                              
MATTHEW G. WHITAKER, 
Acting Attorney General of the 
United States,  
      Respondent. 
                                     O R D E R 

       Abdulkarim Ali Ahmed Al Hababi, a 55‐year‐old Yemeni citizen, seeks review of 
the denial of his untimely motion to reopen removal proceedings based on changed 
country conditions: namely, the ascendency of ISIS, which killed his son in 2016. The 
Board of Immigration Appeals denied Al Hababi’s motion because his evidence—
various documents related to his son’s death and the 2016 State Department Country 
Report on Yemen—did not show that he was prima facie eligible for asylum, 
withholding of removal, or protection under the Convention Against Torture. We deny 
the petition for review.    
No. 18‐2062                                                                          Page 2 
 
       
                                        Background 
                                                 
        Al Hababi entered the United States on a six‐month visitor’s visa in 1999 and 
overstayed. The Department of Homeland Security commenced removal proceedings in 
2001. At that time, Al Hababi—expressing a fear of persecution if returned to Yemen on 
account of “tribal differences”—applied for asylum, withholding of removal, and 
protection under the Convention Against Torture. He explained that he was the sheikh 
of the Hababi tribe, which was involved in a violent land dispute with a rival tribe 
whose ruling sheikh recently had been killed, and he feared retaliation if he returned to 
Yemen.  
         
        An Immigration Judge denied his applications, explaining that Al Hababi’s fear 
was based on a tribal feud rather than persecution on account of his political view or 
membership in a social group, and that he had not shown “more likely than not” that he 
would be tortured if removed to Yemen. The judge granted Al Hababi voluntary 
departure. The Board of Immigration Appeals affirmed the decision, without opinion, 
in 2003. 
         
         Al Hababi then filed a motion to reconsider the Board’s decision and argued that 
the Board erred in concluding that he feared persecution “sole[ly] based upon a 
personal matter.” The Board denied his motion.  
         
        Al Hababi never left the country, and fifteen years later, in early 2018, he filed a 
pro se motion to reopen removal proceedings, this time on grounds that he feared 
persecution from ISIS. Al Hababi asserted that he feared ISIS would harm him because 
of his familial relationship with his son, Abdul Rahman Ali Al Hababi, who had been 
“studying at an American school for language” and whom ISIS suspected of working 
with the United States Central Intelligence Agency. Al Hababi added that ISIS has 
promoted violence against persons like himself who do not share its religious beliefs. 
Al Hababi asserted that, in 2016, ISIS looted his family’s home, kidnapped his daughter‐
in‐law, and killed Abdul. To corroborate this, Al Hababi attached a letter from another 
son, Mukhtar Abdulkarim Ali Al‐Hababi, indicating that “criminal and outlaw militias 
that do not respect religious or humanitarian norms” attacked the home. Al Hababi 
attached Abdul’s birth certificate, school record, medical report, and death certificate, as 
well as a copy of the 2016 State Department Country Report on Yemen. The report 
explained that a significant increase in killings by nonstate actors, including groups 
claiming affiliation with ISIS (referred to in the report as “Da’esh”), occurred in 2016. 
No. 18‐2062                                                                              Page 3 
 
ISIS attacked mosques and targeted and killed members of security forces, judicial 
authorities, and civilians.  
         
        The Board denied the motion to reopen. It explained that the request came long 
after the expiration of the 90‐day filing deadline and that Al Hababi had not introduced 
sufficient evidence of changed country conditions to show that he was prima facie 
eligible for relief. See 8 C.F.R. § 1003.2(c)(2)–(3). Al Hababi’s evidence, the Board stated, 
was conclusory and demonstrated only a “generalized violence or danger,” which is 
insufficient to support a claim for asylum, withholding of removal, or protection under 
the Convention Against Torture. Regarding the letter from Al Hababi’s son, the Board 
questioned its provenance (given that it was an English translation and bore no indicia 
that it actually was sent from Yemen), and went on to say that it was “generalized and 
conclusory” in that it did not mention ISIS or the attackers’ motivation. Nor did the 
medical report or death certificate explain the circumstances of Al Hababi’s son’s death, 
except to say that he was killed by a gunshot to the head. As for the State Department 
Country Report, the Board acknowledged that it detailed violent attacks by ISIS against 
civilians, but the generalized violence and danger it described did not suggest in any 
way that Al Hababi would be singled out for persecution.  
                                                   
                                             Analysis 
                                                   
        We begin by briefly discussing the appropriate legal framework. Although 
reopening is generally available for orders to voluntarily depart, see 8 U.S.C. 
§ 1229a(c)(7); 8 C.F.R. § 1003.2(c), these motions are subject to a ninety‐day deadline. 
That deadline does not apply, however, when the motion to reopen is “based on 
changed circumstances arising in the country of nationality or in the country to which 
deportation has been ordered, if such evidence is material and was not available and 
could not have been discovered or presented at the previous hearing.” 8 C.F.R. 
§ 1003.2(c)(3)(ii). The alien must also establish that he is prima facie eligible for the relief 
he seeks. See Yahya v. Sessions, 889 F.3d 392, 395 (7th Cir. 2018).          
         
        Al Hababi challenges the Board’s conclusion that he failed to establish a prima 
facie case for relief. He contends that he did so by presenting evidence that he is a 
member of a social group—“family members of Abdul Rahman Ali Al Hababi”—
subject to persecution by ISIS. He also maintains that the judge should not have faulted 
him for lacking firsthand knowledge about the circumstances of his son’s death, given 
that he was living in the United States at the time.  
         
No. 18‐2062                                                                             Page 4 
 
        Al Hababi cannot satisfy the highly deferential abuse of discretion standard he 
faces in challenging the Board’s decision not to reopen his case. See Capric v. Ashcroft, 
355 F.3d 1075, 1085–86 (7th Cir. 2004); Pelinkovic v. Ashcroft, 366 F.3d 532, 537–38 (7th 
Cir. 2004). Motions to reopen are “strongly disfavored.” Selimi v. Ashcroft, 360 F.3d 736, 
739 (7th Cir. 2005). And it was not an abuse of discretion for the Board to dismiss as 
unreliable Al Hababi’s assertion that ISIS killed his son due to perceived American ties, 
given the questions surrounding the authenticity of the letter from Al Hababi’s other 
son and the conclusory description of the family’s circumstances, not to mention the 
omission of any specific reference to ISIS. The Board appropriately pointed out that, 
even if it afforded the letter full weight, Al Hababi had not “meaningfully” shown how 
his son’s perceived ties to the CIA would result in a future threat to himself. Al Hababi 
needed to “present specific facts” demonstrating his eligibility for relief, and the Board 
here adequately explained why the evidence Al Hababi presented was insufficient to 
meet this burden. See Petrovic v. I.N.S., 198 F.3d 1034, 1037 (7th Cir. 2000).   
         
        Alternatively, Al Hababi contends that he will be persecuted because of his 
religious beliefs. The Board, however, noted that the State Department Country 
Report—the only related record evidence—did not support the contention that 
Al Hababi would be singled out for persecution on account of a protected ground. The 
country report recounted generalized violence or danger within Yemen—attacks by ISIS 
on mosques, security forces, and civilians—but “danger flow[ing] from an ongoing 
violent struggle affecting the population in a relatively undifferentiated way” is 
insufficient to establish eligibility for asylum. Ahmed v. Ashcroft, 348 F.3d 611, 619 (7th 
Cir. 2003); see also Velasquez‐Banegas v. Lynch, 846 F.3d 258, 261 (7th Cir. 2017). Because 
Al Hababi has not differentiated his situation from that of any other Yemeni citizen who 
faces threat of harm by ISIS, the Board did not abuse its discretion in denying the 
motion to reopen.   
 
        Because Al Hababi cannot meet the burden of proof required to establish 
eligibility for asylum, there is no need to address his arguments related to the more 
stringent test for withholding of removal. See Ahmed, 348 F.3d at 619. Nor has he 
introduced evidence to show that he more likely than not will face torture if removed. 
See Lenjinac v. Holder, 780 F.3d 852, 856 (7th Cir. 2015). We thus deny the petition for 
review.    
                                                                                     DENIED